UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

WILLIAM ROE, et al., on behalf of
Themselves and all others similarly

situated;
Plaintiffs, Civil Action No. 2:89-cv-00570
v.
DECLARATION OF GAIL LITSKY
MICHAEL HOGAN, et al.; IN SUPPORT OF PLAINTIFFS’

MOTION FOR COMPLIANCE

Defendants.

 

 

I, Gail Litsky, declare as follows:

1. Iam over the age of eighteen, have personal knowledge of the matters in this declaration
and am competent to testify about them. I am submitting this Declaration in support of
Plaintiffs’ Motion for Compliance.

2. Iam the only female patient on Unit North 2 at Whiting Forensic Hospital (WFH). I
have been committed to WFH since October 2014. Initially, I resided at the maximum
security unit at WFH but was transferred to Unit North 2 at Dutcher Hall at WFH in
September 2019 where I have resided since that time. I am committed to the custody of

the Psychiatric Security Review Board (PRSB).
. [have a Treatment Plan at Dutcher Hall. My current Treatment Plan states that my —
treatment will include vocational training for two hours per week, individual and couples
therapy, recovery/relapse therapy, among other things, and other therapy groups.

. [am also supposed to be provided with opportunities to participate in physical fitness
groups and also to do things such as play softball and other recreational and leisure
activities.

. In addition, I am supposed to be permitted to go outside on fresh air breaks every day at
4pm and to go outside for recreational activities in the courtyard every day at 7pm.

. Over the last several months, I have observed and learned that there have been regular
and ongoing staffing shortages at WFH, including Dutcher Hall and on my unit
specifically.

- Iam aware that there have been short staffing problems in the past. However, the last
two months, I have observed that the problems with short staffing have gotten worse.

. My treatment and right to access to appropriate therapeutic, recreational, rehabilitative,
and leisure activities has been negatively affected by the recent and ongoing staff
shortages at WFH. For example, although I am supposed to be provided with the
opportunities to participate in a fitness group each week, during the past couple of
months, there have been a number of times when there have are not enough staff on the
unit and so the staff canceled my fitness group.

. My treatment plan also states that I am supposed to have Recovery/Relapse Prevention
treatment once a week. However, for the past month, I have not received this treatment

because the therapist has stopped coming to my unit and no one has replaced him.
10. I am also supposed to go on walks outside or fresh air breaks each day at 4:00 pm but
when there are not enough staff—which happens frequently —other patients on my unit
and I are often not allowed to go out for walks or to get fresh air. The staff have told me
that the reason for this is because there are not enough staff to take us outside.

11. When there are not enough staff on my unit, I have problems getting my needs met. For
example, since I am the only female patient, I have to use the staff bathroom and must
wait for the staff to unlock it for me. Sometimes when I need to use the bathroom and
there are not enough staff, I have to wait until someone can help me.

12. T also feel that the lack of enough staff is a safety issue especially when there are only
two or three staff on my unit.

13. Not having enough staff also causes me anxiety because I am not sure if there will be
enough staff on my unit so I can receive my treatment and participate in activities.

14. My understanding is that one of the primary purposes of the Roe v. Hogan consent decree
is to ensure that patients’ treatment was based on an individualized assessment of each
patient with treatment designed and intended to benefit each patient’s individual needs
and that each patient, including me, receives the individualized treatment that they
need. I do not believe that the needs of the hospital administration to deal with staffing
shortages is a therapeutic, clinically-based reason to limit my (or other patients’)
opportunities to participate in the therapeutic, rehabilitative, recreational, and leisure

programming.

I declare under penalty of perjury that the foregoing is true and correct.
Executed this

zat

h Middictown

day of May 2021, in

, Connecticut.
